Citation Nr: 1230627	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-38 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, denied the Veteran's claim for a disability rating in excess of 20 percent for diabetes mellitus, granted increased disability ratings of 20 percent, each  for peripheral neuropathy of the right and left upper extremities, and denied ratings in excess of 10 percent, each for peripheral neuropathy of the right and left lower extremities.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2008, and in December 2008, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).


In his substantive appeal, the appellant requested a Board hearing before a Veterans Law Judge at the RO.  In February 2009, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.  In correspondence received in December 2009, the Veteran's representative cancelled the Board hearing request. 

The Board's decision addressing the claims for higher ratings for peripheral neuropathy of both upper and both lower extremities is set forth below.  The remaining claim for a rating in excess of 20 percent for diabetes mellitus is addressed in the remand following the order; the matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, in a July 2012 written brief presentation, the Veteran's representative raised a claim of entitlement to an effective date earlier than January 6, 2010 for the award of a total disability rating based on individual unemployability (TDIU), including on the basis of clear and unmistakable error (CUE), as well as requested to reopen claims for service connection for lymphatic tuberculosis and hearing loss.  These claims have not yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the April 2007 claim for increase, the Veteran's peripheral neuropathy of the right upper extremity has been manifested by no more than mild incomplete paralysis of the right ulnar nerve. 

3.  Pertinent to the April 2007 claim for increase, the Veteran's peripheral neuropathy of the left upper extremity has been manifested by no more than mild incomplete paralysis of the left ulnar nerve.

4.  Pertinent to the April 2007 claim for increase, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by no more than moderate, incomplete paralysis of the sciatic nerve.

5.  Pertinent to the April 2007 claim for increase, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by no more than moderate, incomplete paralysis of the sciatic nerve.
  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011) 

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011) 

3.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 
 
4.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

In this appeal, an August 2007 pre-rating letter provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the August 2007 letter. 

Post rating, a July 2008 letter set forth the criteria for higher ratings for peripheral neuropathy of the upper and lower extremities.  After issuance of this notice, and opportunity for the Veteran to respond, the November 2008 SOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, the Veteran's records from the Social Security Administration (SSA), and the reports of September 2007, March 2009 and May 2010 VA peripheral nerve examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is required.   

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, , 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Factual Background

The report of a September 2007 VA peripheral nerves examination indicates that the Veteran reported numbness that extends to the knees.  He stated that he could walk 100 yards before his feet, legs and back hurt too much.  He could continue on after 3-4 minutes of rest.  He reported that he had numbness in the middle to little fingers and had intermittent numbness in the shoulders radiating down.  He had trouble tying laces.  He could manage buttons fine but had trouble cutting meat.  He had no sphincter disturbance or diarrhea.  

On physical examination, it was noted that the Veteran had trouble reaching his shoes and socks to remove them.  He walked with a cane in the right hand with normal gait and station.  He could walk on his heels.  He had difficulty getting on his toes.  He could not tandem walk.  His motor strength was 5/5 with normal tone, bulk, dexterity and coordination.  His sensory was intact to fine touch in the upper extremities, diminished in the toes.   Temperature was decreased in a stocking-glove distribution and in the left ulnar and right median distribution.  Vibration sense was mildly to moderately impaired at the ankles and mildly in the fingers.  Reflexes traced to 1+ and equal at the biceps, and 1+ and equal at the knees, absent distally.  In an addendum, the examiner noted that nerve conduction velocities were unobtainable in several lower extremity nerves.  Amplitudes and velocities were diminished in those that could be obtained.  It was noted that there was N1 amplitudes with mild slowing of conduction in the upper extremities.  The diagnosis was polyneuropathy with mild to moderate sensory loss in the lower extremities, mild in the upper extremities.  

VA treatment records dated from February 2007 to November 2008 show entries in the problem list that the Veteran has polyneuropathy due to his diabetes mellitus with significant sensory loss in the bilateral feet up to the knees.

During a February 2009 RO hearing, the Veteran stated that he had weakness and decreased sensation in his legs.  He felt that his condition had worsened since his last VA examination.

The report of a March 2009 VA peripheral nerves examination indicates that the Veteran reported numbness to the knees.  He reported that he could walk 50-60 feet before his legs, feet and back hurt too much.  He could continue walking after 3-4 minutes of rest.  He stated that he could not tie his shoes, that he has trouble with buttons and that he could not cut meat.  He denied sphincter disturbances or diarrhea.  On physical examination, it was noted that the Veteran walked with cane in the right hand.  He refused to get on his toes, claiming that he had no balance on his heels, but he could tandem walk leaning on the cane.  Cranial nerves II-XII were intact except there was decreased temperature sense in the right VI.  Motor strength was 5/5 with normal tone, bulk and coordination.  Five-finger movement was slow but accurate.  Sensory was decreased to temperature in a stocking-glove distribution and the left lower extremity.  Vibration sense was mildly impaired at the right ankle, moderately impaired at the left ankle, and mildly impaired in the fingers.  Position sense was well preserved in the upper extremities.  Reflexes traced to 1+ and equal in the upper extremities, absent in the lower extremities.  The assessment was diabetic polyneuropathy with moderate lower extremity sensory loss, mild upper extremity sensory loss.

The report of a March 2010 VA Agent Orange examination indicates that the Veteran reported numbness in the feet to the knees.  Physical examination revealed pulses were 2+/4, equal bilaterally.  Extremities/size was symmetrical, without edema.  Muscle strength was 5+, bilaterally.  Deep tendon reflexes were 2+/4.  There was decreased sensation by touch in all extremities.  There was no muscle atrophy.   

The report of a May 2010 VA peripheral nerves examination indicates that the Veteran reported that he had numbness to the mid-shins.  He stated that he could walk 30-40 feet before his legs give out and that after a few minutes rest he can continue on.  He had trouble cutting meat, didn't wear laces and couldn't unfasten buttons.  He denied sphincter disturbance or diarrhea.  On physical examination, it was noted that the Veteran used a wheelchair.  He could climb from the chair to the examination table with some support.  The examiner did not test heel/toe/tandem walk.  Cranial nerves II-XII were intact.  His motor strength was 5/5 except that there was 4+/5 strength in the right hand intrinsics with normal tone and coordination.  Five-finger movement was not performed on the right and poorly performed on the left.  Sensory was intact to fine touch and position.  Temperature sense was decreased in a stocking-glove and right C6 distribution.  Vibration sense was mildly impaired in the ankles.  Reflexes trace to absent and equal at biceps and absent elsewhere.  The examiner noted that an electromyography (EMG) the previous year had revealed mildly slowed nerve conduction velocity and some focal slowing in the right ulnar nerve across the elbow.  

The assessment was diabetic polyneuropathy with mild incomplete sensory loss in the hands and moderate incomplete sensory loss in the feet.  The examiner noted that the Veteran's manual dexterity was affected out of proportion to his sensory loss.

III.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A.  Peripheral Neuropathy of the Right and Left Upper Extremities

Historically, in a May 2005 rating decision, the RO granted service connection for peripheral neuropathy of the right and left upper extremities, as secondary to the Veteran's service-connected diabetes mellitus.  A 10 percent rating was assigned for each upper extremity, effective November 15, 2004.  The Veteran filed the current claim for increased rating in April 2007.  He appeals an October 2007 rating decision continuing the 10 percent rating for each upper extremity.  

The Veteran's upper extremity disorders are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516 for paralysis of the ulnar nerve.  This code provides a 10 percent rating for mild incomplete paralysis; a 30 percent or 20 percent rating for moderate incomplete paralysis of the major or minor hand, respectively; and a 40 percent or 30 percent rating for severe incomplete paralysis of the major and minor hand respectively.  Complete paralysis, with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened provides a 60 percent or 50 percent rating for the major and minor hand respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Considering the pertinent evidence in light of the above, the Board finds that, pertinent to the April 2007 claim for increase, the Veteran's peripheral neuropathy of the right and left upper extremities has each been manifested by no more than mild incomplete paralysis of each respective ulnar nerve, a level of impairment that is consistent with no more than 10 percent rating currently assigned for each extremity under Diagnostic Code 8516. 

As indicated, motor examinations conducted in September 2007 and March 2009 revealed normal, bulk, tone and strength in the upper extremities.  The May 2010 indicates only slight decrease in strength in the right hand to 4+/5, however, coordination and tone remained normal.  Also, the examination reports reveal that vibration sense was only mildly impaired at the fingers and that sensory was intact to fine touch and position.  The Board further notes that, while an examiner's assessment of the severity of a disability is not dispositive, the September 2007, March 2009 and May 2010 VA examiners each characterized the Veteran's polyneuropathy of the upper extremities as "mild" in nature, consistent with the above-noted findings.  Significantly, the examiner in May 2010 specifically noted that the Veteran's manual dexterity was affected out of proportion to his sensory loss.  

While the Board has also considered the applicability of other diagnostic codes for evaluating the disabilities under consideration, the Board emphasizes that ulnar nerve impairment is explicitly contemplated under Diagnostic Code 8516, and that neither disability has been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule. 


B.  Peripheral Neuropathy of the Right and Left Lower Extremities

Historically, in a May 2005 rating decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, as secondary to the Veteran's service-connected diabetes mellitus.  A 10 percent rating was assigned for each upper extremity, effective November 15, 2004.  The Veteran filed the current claim for increased rating in April 2007.  He appeals an October 2007 rating decision which assigned a 20 percent rating for each lower extremity, effective the April 12, 2007, date of claim. 
  
The ratings for the Veteran's peripheral neuropathy of the right and left lower extremities have been assigned under Diagnostic Code 8520.  Under that code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, while a 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, pertinent to the April 2007 claim for increase, the Veteran's peripheral neuropathy of the right and left lower extremity have each been manifested by no more than moderate, incomplete paralysis of the sciatic nerve, thereby warranting no more than the 20 percent rating currently assigned under Diagnostic Code 8520..

The Board has carefully reviewed the Veteran's treatment records and examination reports, and the evidence clearly shows that that the Veteran's peripheral neuropathy of the right and left lower extremities cause impairment in his lower extremities.  However, this impairment has not been shown to be moderately-severe in nature.  Motor examinations have revealed normal, bulk, tone and strength, and examination reports reveal that vibration sense was mild to moderately impaired at the ankles,. Moreover, the September 2007 VA examiner described the peripheral neuropathy in the Veteran's lower extremities as "mild to moderate" and the March 2009 and May 2010 VA examiner described the disabilities as  "moderate." There simply is no objective evidence that the Veteran's peripheral neuropathy of either lower extremity has been at least moderately-severe in nature, to warrant the next higher rating.

While the Board has also considered the applicability of other diagnostic codes for evaluating the disabilities under consideration, the Board emphasizes that Diagnostic Code 8520 is for sciatic nerve impairment, which appears most appropriate in this case, and that neither disability has been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule. 

C.  All disabilities

In adjudicating each claim for increase, the Board has certainly considered the Veteran's assertions as to his symptoms, but finds that they are not more persuasive than the objective clinical findings and examiner's assessments, which, as indicated above, do not support a higher rating for any disability under consideration at any point pertinent to the 2007 claim for increase.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492(1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of any disability under consideration, pursuant to Hart, and that the claims for ratings in excess of 10 percent for peripheral neuropathy of the right and left upper extremities and in excess of 20 percent for peripheral neuropathy of the right and left lower extremities is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

The Board's review of the claims file reveals that further action on the claim for an increased rating for diabetes mellitus is warranted. 

The Veteran was last afforded a VA diabetes mellitus examination for compensation purposes in March 2009.  In reviewing the record, the Board observes that the Veteran's diabetes mellitus appears to have increased in severity since the March 2009 VA evaluation.  Numerous VA treatment records dated from 2010 to 2011 document that the Veteran's diabetes mellitus is uncontrolled.  Moreover, in August 2011, the Veteran reported a recent hypoglycemic episode when he didn't eat his lunch on time.  

Accordingly, to ensure that the record reflects the current severity of the Veteran's service-connected diabetes mellitus, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

Accordingly, the RO should arrange for the Veteran to undergo VA diabetes mellitus examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for an increase.  See 38 C.F.R. § 3.655(b) (2011).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records. 

The record indicates that there may be pertinent VA treatment records outstanding. The claims file currently includes outpatient treatment records from the Jackson VA Medical Center (VAMC) dated through August 2011; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Jackson VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 2011, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

While these matters are on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the increased rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart (cited above) .is appropriate.\

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Jackson VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 2011.  The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA diabetes mellitus examination, by an appropriate physician, at a VA medical facility. 

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should render specific finding as to determine whether treatment of the Veteran's diabetes mellitus requires insulin, a restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities).  The  examiner should also indicate whether the Veteran's diabetes mellitus causes episodes of either ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal. 
If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating for diabetes mellitus, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
Otherwise, the RO should adjudicate the claim remaining on appeal in light of all  pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority (to include consideration of whether any, or any further, staged rating, pursuant to Hart (cited above)), is appropriate.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


